DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 17 - 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Specification

The disclosure is objected to because of the following informalities:  
P 0061 of the present published Specification recites:
… and attempt recognition nearby devices …

It is recommended to amend ¶ 0061 to either (or similar):  

… and attempt recognition of nearby devices …

… and attempt recognizing nearby devices …


Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “short-range” in claims  1 - 8 and 16 - 20 is relative term which renders the claim indefinite. The term “short-range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “long-range” in claims  1 - 8 and 16 - 20 is relative term which renders the claim indefinite. The term “long-range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Appropriate correction is required.


Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1 and 9 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0011160 to JURGOVAN et al. (hereinafter “JURGOVAN”) in view of U.S. Patent Publication 2006/0003739 to SASAKURA et al. (hereinafter “SASAKURA”).

Regarding Claim 1, JURGOVAN discloses an electronic device, comprising:
a memory storing a certificate list including first certificate data of the electronic device … a short-range wireless communication circuit; and a processor operatively connected to the memory and the short-range wireless communication circuit,  wherein the memory stores instructions (The mobile device block diagram 300 depicts a processor 302 that performs various processing to support operations of the mobile device 350. The processor 302 communicates program code 312 and data 314 with memory 310 over the communications bus 330. [¶ 0061] … The processor 302 interacts with one or more of the components depicted in the mobile device block diagram 300. [¶ 0062] … The connectivity units 308 in this example support data communications, voice communications, video communications, other communications, or combinations of these over various standards, such as Bluetooth, WiFi as defined by various subsection of the IEEE 802.11 standard, WiGig, NFC, cellular networks such as GSM, GPRS, EDGE, CDMA, UMTS, LTE, LTE-A, and the like, other types of wireless communications, or combinations of these. [¶ 0068] … One or more credentials are received, at 1402, from the mobile device 104. These credentials may be transmitted wirelessly by the mobile device 104 to the docking-charging station 102. [¶ 0143]. The Examiner notes that in order to send credentials, the mobile device obviously held/stored the credential(s)) that, when executed, cause the processor to:
detect a trigger event for requesting establishment a communication connection with a device local to the electronic device (a cursor 730 is able to be moved on a Graphical User Interface (GUI) depicting the external device connectivity display 700 in order to receive user inputs to select displayed elements and to receive user inputs to select a particular connectivity. [0111]),
control the short-range wireless communication circuit to broadcast an advertisement packet generated based on the first certificate data, in response to detecting the trigger event (One or more credentials are received, at 1402, from the mobile device 104. These credentials may broadcast” is interpreted as being equivalent to “transmit,” and not e.g., interpreted in terms of a specificity of intended destination(s) (e.g., broadcast vs. unicast); 2) as there is no claim or requirement as to how or what is “advertised,” “advertised” is interpreted as simply an adjective or name applied to a packet.),
establish a secure communication channel with the external electronic device if the external electronic device is authenticated (A method performed by a mobile device … wirelessly docking to a station is able to include receiving a credential input to the mobile device, wirelessly transmitting the credential to the station, accessing a profile based on authentication of the credential, configuring the mobile device based on the profile, and configuring the station based on the profile. The method …  establishing connectivity based on the profile, and executing processing based on the profile. [¶ 0181])

While JURGOVAN does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, SASAKURA teaches:
a memory storing a certificate list including 
second certificate data of an external electronic device;
wherein the memory stores instructions that, when executed, cause the processor to:
receive a response packet from the external electronic device and acquire a third certificate data from the received response packet, authenticate the external electronic device based on the second certificate data and the third certificate data 
	
(Authentication cards include a parent authentication card 1 and a child authentication card 2 and, in FIG. 1, the parent authentication card 1 is inserted (installed) in a cellular phone 30 and the child authentication card 2 is inserted (installed) in a PDA (Personal Digital Assistant) 40 as an example of a portable information device. [¶ 0037] … The authentication cards 1 and 2 wirelessly exchange and mutually authenticate identification information mutually at regular time intervals. [¶ 0040] … When the distance between the two authentication cards 1 and 2 is within a predetermined distance … the two authentication cards 1 and 2 are able to perform mutual authentication. [0041] … In the second identification-code transmission and reception, the cancellation unit 20 is pre-established with the transmission unit 10 and transmits a decoding key Ks stored 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of JURGOVAN with that of SASAKURA for advantage of … providing … a memory card with a function serving to render the security reliable … the user will be able to obtain highly accurate security simply by using a cellular phone or the like that he or she already owns. (SASAKURA: ¶ 0010)

Regarding Claim 9, the features of Claim 9 are essentially the same as Claim 1 with the electronic device of claim 1 performing the Method of Claim 9. Therefore, Claim 9 is rejected on the same grounds and motivation as Claim 1.

Claims 2, 7, 10, and 15 rejected under 35 U.S.C. 103 as being unpatentable over JURGOVAN in view of SASAKURA and U.S. Patent Publication 2019/0373469 to BRADLEY et al. (hereinafter “BRADLEY”).

Regarding Claim 2, the combination of JURGOVAN and SASAKURA teaches the electronic device of claim 1,
While the combination of JURGOVAN and SASAKURA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, BRADLEY teaches:
wherein the instructions, when executed, further cause the processor to: acquire a first hash value from the first certificate data using a hash function, wherein the generated advertisement packet includes the first hash value, wherein the third certificate data includes a second hash value, and wherein authenticating the external electronic device includes comparing the second hash value of the third certificate data with a hash value generated from the second certificate data (a method for securely identifying relevant computing devices that are nearby. … the method can be implemented at a first computing device, and include the steps of (1) receiving, from a second computing device, an advertisement packet that includes: (i) a network address that is associated with the second computing device, and (ii) a hash value that is calculated using the network address and an encryption key that is associated with the second computing device, and (2) for each known encryption key in a plurality of known encryption keys that are accessible to the first computing device: (i) calculating a temporary hash value using the network address and the known encryption key, and (ii) in response to identifying that the temporary hash value and the hash value match: carrying out an operation associated with the second computing device. [¶ 0009]. The Examiner notes that “first hash value” is interpreted as introducing intended use as there is no claim/requirement for the use/action to be performed different from that capable of being provided by the structure of the prior art structure, i.e., if the prior art structure is capable of performing the intended use, then it meets the claim. The requirement for “first hash value” is met by any data/information (see e.g., MPEP 2112.01 Composition, Product, and Apparatus Claims and 2111.05 Functional and Nonfunctional Descriptive Material))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of JURGOVAN and SASAKURA with that of BRADLEY for advantage of a more efficient and secure technique for sharing data between computing devices. (BRADLEY: ¶ 0004)

Regarding Claim 7, the combination of JURGOVAN and SASAKURA teaches the electronic device of claim 1,
BRADLEY further discloses: 
wherein the instructions, when executed, further cause the processor to:
acquire a shared key that is shared with the external electronic device (respective device IDs 123/device keys 124 can be shared between two computing devices 102 via a cloud storage system or during an initial pairing (e.g., via Bluetooth, NFC, WiFi, etc.) to enable the two computing devices 102 to identify one another at a later time in a secure manner. [P0053] … the steps 260, 270, 280, and 290 illustrated in the conceptual diagram 204 can be preceded by the computing device 102-1 receiving access to a device key 124 associated with the different computing device 102-2 to enable the two computing devices 102 to identify one another at a later time in a secure manner. In particular, the computing , and
encrypt the first certificate data based on the shared key, wherein the generated advertisement packet includes the encrypted first certificate data (an advertisement packet that includes: (i) a network address that is associated with the second computing device, and (ii) a hash value that is calculated using the network address and an encryption key that is associated with the second computing device. [¶ 0009] … the encrypted message 296 can be established using the symmetric key shared between these two computing devices 102-1,2 in conjunction with establishing the secure communication link 272. Next, the computing device 102-1 can establish the encrypted message 296 using the symmetric key shared between these two computing devices 102-1,2. In turn, the different computing device 102-2 can obtain the authentication credentials 136 by decrypting the encrypted message 296 using the symmetric key. [¶ 0083] … any known approach for sharing encryption keys 1608 between computing devices 1602 can be implemented without departing from the scope of this disclosure. For example, the encryption keys 1608 can be shared by way of an encryption key exchange server 1622 that is configured to communicate with the computing devices 1602 and orchestrate the manner in which the encryption keys 1608 are shared. In another example, the encryption keys 1608 can be shared directly between computing devices 1602 without involvement of the encryption key exchange server 1622. A more detailed breakdown of the manner in which the encryption keys 1608 can be shared between the computing devices 1602 is described below in greater detail in conjunction with FIGS. 16B-16C. [¶ 0161])

Motivation to combine the teaching of JURGOVAN and SASAKURA with that of BRADLEY given in Claim 2 above.

Regarding Claim 10, the features of Claim 10 are essentially the same as Claim 2 with the electronic device of claim 1 performing the Method of Claim 1. Therefore, Claim 10 is rejected on the same grounds and motivation as Claim 2.

Regarding Claim 15, the features of Claim 15 are essentially the same as Claim 7 with the electronic device of claim 1 performing the Method of Claim 9. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 7.

Claims 3 – 6, 8, and 11 - 14 rejected under 35 U.S.C. 103 as being unpatentable over JURGOVAN in view of SASAKURA, BRADLEY, and U.S. Patent Publication 2021/0117566  to KAJAVA.

Regarding Claim 3, the combination of JURGOVAN and SASAKURA teaches the electronic device of claim 1.
While JURGOVAN further discloses further comprising a long-range wireless communication circuit 
further comprising a long-range wireless communication circuit configured to communicate with an external server (respective device IDs 123/device keys 124 can be shared between two computing devices 102 via a cloud storage system or during an initial pairing (e.g., via Bluetooth, NFC, WiFi, etc.) to enable the two computing devices 102 to identify one another at a later time in a secure manner. [¶ 0053] … the wireless communications components can include at least one of a wireless local area network (Wi-Fi) component … a cellular component, an NFC component, an Ethernet component, or a Bluetooth component. [¶ 0060] … FIG. 16B illustrates a method 1630 for enabling computing devices 1602 to exchange encryption keys 1608 with one another by way of the encryption key exchange server 1622, according to some embodiments. In particular, the method 1630 can be implemented by the encryption key exchange server 1622 to enable the computing devices 1602 to indirectly exchange encryption keys 1608 with one another, according to some embodiments. [¶ 0168])

Motivation to combine the teaching of JURGOVAN and SASAKURA with that of BRADLEY given in Claim 2 above.

While SASAKURA teaches (In the second identification-code transmission and reception, the cancellation unit 20 is pre-established with the transmission unit 10 and transmits a decoding key Ks stored in memory 210b as the identification code of the cancellation unit 20. The transmission unit 10 compares the decoding key Ks with a decoding key that is stored in the memory 10b of the transmission unit 10 and authenticates the cancellation unit 20 when the two decoding keys match. [¶ 0149]), the combination of JURGOVAN, SASAKURA, and BRADLEY does not explicitly disclose, or is not relied on to disclose:
wherein the instructions, when executed, further cause the processor to:
log in to the external server based on a user account, and
register a first user identification information stored on the electronic device and the first certificate data in the external server, through the long-range wireless communication circuit.

However, in the same field of endeavor, KAJAVA teaches:
wherein the instructions, when executed, further cause the processor to:
log in to the external server based on a user account, and register a first user identification information stored on the electronic device and the first certificate data in the external server, through the long-range wireless communication circuit (communicating, by the user terminal, a registration request that includes at least one of: a unique device identifier (ID) of the user terminal, or an application ID created by the application pre-installed in the user terminal, along with a device public key of the generated asymmetric key pair to the server system over a secured communication 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of JURGOVAN, SASAKURA, and BRADLEY with that of KAJAVA for advantage of a method and a system that adequately secures sensitive information (from reading and unauthorized editing) and at the same time ensures all-time availability of the sensitive information for authorized person. (KAJAVA: ¶ 0005)

Regarding Claim 4, the combination of JURGOVAN, SASAKURA, BRADLEY, and KAJAVA teaches the electronic device of claim 3.
KAJAVA further teaches:
wherein the instructions, when executed, further cause the processor to:
transmit second user identification information stored in the memory to the external server, to which the electronic device is logged in based on the user account, through the long-range wireless communication circuit (communicating, by the user terminal, a registration request that includes at least one of: a unique device identifier (ID) of the user terminal, or an application ID created by the application pre-installed in the user terminal, along with a device public key of the generated asymmetric key pair to the server system over a secured communication channel for registration of the user terminal at the server system. The user terminal communicates the registration request to the server system via a secured communication channel that may be for example, a dedicated communication channel or a secured cellular communication, or other secured communication, such as a wireless communication channel. The unique device ID may be, e.g., a sequence of alphanumeric characters that is distinct for each device. The user terminal communicates , and
receive, from the external server, the second certificate data corresponding to the second user identification information, through the long-range wireless communication circuit (receiving, by the user terminal, up-to-date validation data from the server system based on a successful login of the user terminal to the server system, wherein the validation data comprises one or more of: a list of registered user identities, a list of roles of the registered user identities authorization certificates, and an access token. The list of registered user identities, such as the healthcare persons and optionally the list of their respective roles is received by the user terminal upon successful login. [¶ 0060])

Motivation to combine the teaching of JURGOVAN with that of KAJAVA given in Claim 3 above.

Regarding Claim 5, the combination of JURGOVAN, SASAKURA, BRADLEY, and KAJAVA teaches the electronic device of claim 4.
KAJAVA further teaches:
wherein the second user identification information includes contact information corresponding to the external electronic device (receiving, by the user terminal, up-to-date validation data from the server system based on a successful login of the user terminal to the server system, wherein the validation data comprises one or more of: a list of registered user identities, a list of roles of the registered user identities authorization certificates, and an access token. The list of registered user identities, such as the healthcare persons and optionally the list of their respective roles is received by the user terminal upon successful login. [¶ 0060])

Motivation to combine the teaching of JURGOVAN with that of KAJAVA given in Claim 3 above.

Regarding Claim 6, the combination of JURGOVAN, SASAKURA, BRADLEY, and KAJAVA teaches the electronic device of claim 4.

further comprising a display (the mobile device is able to provide a display. [¶ 0043]) (the user terminal may include a casing, a memory, a processor, a network interface, a display. [¶ 0053]),
wherein the instructions, when executed, further cause the processor to:
display an item representing the second user identification information (The particular selected connectivity between the mobile device 104 and the various external devices are able to be selected in one example by a graphical user interface presented on the mobile device 104. … the mobile device is able to provide a display that indicates which connectivity … is used to communicate. [¶ 0043] … a cursor 730 is able to be moved on a Graphical User Interface (GUI) depicting the external device connectivity display 700 in order to receive user inputs to select displayed elements and to receive user inputs to select a particular connectivity. [0111]), and
in response to receiving a user input selecting the item, transmit content data corresponding to the detected trigger event to the external electronic device through the secure communication channel using the short-range wireless communication circuit (The communications control and monitoring process 800 continues by determining, at 810, receipt of a first input identifying, based upon the user interface display, a selected external device from within the subset … Based on a determination of such receipt, the communications control and monitoring process 800 configures, at 812, the selected connectivity between the mobile device, such as the mobile device 104, and the selected external device as an active connectivity for the selected external device. [¶ 0118] … The connectivity units 308 in this example support data communications, voice communications, video communications, other communications, or combinations of these over various standards, such as Bluetooth, WiFi as defined by various subsection of the IEEE 802.11 standard, WiGig, NFC, cellular networks such as GSM, GPRS, EDGE, CDMA, UMTS, LTE, LTE-A, and the like, other types of wireless communications, or combinations of these. [¶ 0068])

Regarding Claim 8, the combination of JURGOVAN, SASAKURA, BRADLEY, and KAJAVA teaches the electronic device of claim 3.
KAJAVA further teaches:
wherein the instructions, when executed, further cause the processor to:
download the certificate list from the external server (receiving, by the user terminal, up-to-date validation data from the server system based on a successful login of the user terminal to the server system, wherein the validation data comprises one or more of: a list of registered user 

Motivation to combine the teaching of JURGOVAN with that of KAJAVA given in Claim 3 above.

Regarding Claim 11, the features of Claim 11 are essentially the same as Claim 3 with the electronic device of claim 1 performing the Method of Claim 1. Therefore, Claim 11 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 12, the features of Claim 12 are essentially the same as Claim 4 with the electronic device of claim 1 performing the Method of Claim 1. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 13, the features of Claim 13 are essentially the same as Claim 5 with the electronic device of claim 1 performing the Method of Claim 1. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 5.

Regarding Claim 14, the features of Claim 14 are essentially the same as Claim 6 with the electronic device of claim 1 performing the Method of Claim 1. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 6.

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over JURGOVAN in view of SASAKURA, and KAJAVA.

Regarding Claim 16, JURGOVAN discloses an electronic device, comprising:
a memory configured to store first certificate data of the electronic device, and second certificate data of an external electronic device; a short-range wireless communication circuit; a long-range wireless communication circuit; and a processor operatively connected to the memory, the short-range wireless communication circuit, and the long-range communication circuit (The mobile device block diagram 300 depicts a processor 302 that performs various processing to support operations of the mobile device 350. The processor 302 communicates program code 312 and data 314 with memory 310 over the communications bus 330. [¶ 0061] … The processor 302 interacts with one or more of the components depicted in the mobile device block diagram 300. [¶ 0062] … The mobile device 350 includes connectivity units 308. Connectivity units 308 include wireless connectivity units, such as Radio A 320 and Radio B 322. Connectivity units 308 further include physical connectors, such as connector A 324 and connector B 326. Connector A 224 and connector B 226 in various examples support wired data communications, voice communications, video communications other types of communications, or combinations of these. Physical connectors in various examples conform to wired communications standards such as connectors defined by the USB standard, TSR connectors, HDMI connectors, other audio, video, display or phone connectors, or combinations of these. [¶ 0067]. … The connectivity units 308 in this example support data communications, voice communications, video communications, other communications, or combinations of these over various standards, such as Bluetooth, WiFi as defined by various subsection of the IEEE 802.11 standard, WiGig, NFC, cellular networks such as GSM, GPRS, EDGE, CDMA, UMTS, LTE, LTE-A, and the like, other types of wireless communications, or combinations of these. [¶ 0068] … One or more credentials are received, at 1402, from the mobile device 104. These credentials may be transmitted wirelessly by the mobile device 104 to the docking-charging station 102. [¶ 0143]. The Examiner notes that: 1) in order to send credentials, the mobile device obviously held/stored the credential(s); and 2) JURGOVAN discloses two distinct radios (“A” and “B”) either supporting differing “range” capabilities), 
wherein the memory stores instructions that, when executed, cause the processor to:
detect a trigger event for requesting establishment of a communication connection with a device local to the electronic device, control the short-range wireless communication circuit to broadcast a message including the received account key value, in response to detecting the trigger event,  (One or more credentials are received, at 1402, from the mobile device 104. These credentials may be transmitted wirelessly by the mobile device 104 to the docking-charging station 102. [¶ 0143] … The mobile device credential processing flow 1500 transmits, at 1504, the credential to the docking-charging station 102 for authentication. [¶ 0151]. The Examiner notes that: 1) consistent with e.g., ¶ 0078 of the broadcast” is interpreted as being equivalent to “transmit,” and not e.g., interpreted in terms of a specificity of intended destination(s) (e.g., broadcast vs. unicast); 2) as there is no claim or requirement as to how or what is “advertised,” “advertised” is interpreted as simply an adjective or name applied to a packet.) wherein an external electronic device determines possession of a key value matching the account key value, based on the message,
transmit the first certificate data to the external electronic device through the short- range wireless communication circuit (One or more credentials are received, at 1402, from the mobile device 104. These credentials may be transmitted wirelessly by the mobile device 104 to the docking-charging station 102. [¶ 0143] … The mobile device credential processing flow 1500 transmits, at 1504, the credential to the docking-charging station 102 for authentication. [¶ 0151]. The Examiner notes that: 1) consistent with e.g., ¶ 0078 of the present published application, “broadcast” is interpreted as being equivalent to “transmit,” and not e.g., interpreted in terms of a specificity of intended destination(s) (e.g., broadcast vs. unicast); 2) as there is no claim or requirement as to how or what is “advertised,” “advertised” is interpreted as simply an adjective or name applied to a packet.)	

While JURGOVAN does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, SASAKURA teaches:

control the short-range wireless communication circuit to broadcast a message including the received account key value (In the second identification-code transmission and reception, the cancellation unit 20 is pre-established with the transmission unit 10 and transmits a decoding key Ks stored in memory 210b as the identification code of the cancellation unit 20. [¶ 0149]),
receive third certificate data from the external electronic device through the short- range wireless communication circuit, and authenticate the external electronic device based on the second certificate data and the third certificate data (Authentication cards include a parent authentication card 1 and a child authentication card 2 and, in FIG. 1, the parent authentication card 1 is inserted (installed) in a cellular phone 30 and the child authentication card 2 is inserted (installed) in a PDA (Personal Digital Assistant) 40 as an example of a portable information device. [¶ 0037] … The authentication cards 1 and 2 wirelessly exchange and mutually authenticate identification information mutually at regular time intervals. [¶ 0040] … When the distance between the two authentication cards 1 and 2 is within a predetermined distance … the two authentication cards 1 and 2 are able to perform mutual authentication. [0041] … In the second identification-code transmission and reception, the cancellation unit 20 is 

Motivation to combine the teaching of JURGOVAN with that of SASAKURA given in Claim 1 above.
While the combination of JURGOVAN and SASAKURA does not explicitly teach, or is not relied on to teach, in the same field of endeavor, KAJAVA teaches:

wherein the memory stores instructions that, when executed, cause the processor to:
log in to an external server using a user account through the long-range wireless communication circuit (communicating, by the user terminal, a registration request that includes at least one of: a unique device identifier (ID) of the user terminal, or an application ID created by the application pre-installed in the user terminal, along with a device public key of the generated asymmetric key pair to the server system over a secured communication channel for registration of the user terminal at the server system. The user terminal communicates the registration request to the server system via a secured communication channel that may be for example, a dedicated communication channel or a secured cellular communication, or other secured communication, such as a wireless communication channel. The unique device ID may be, e.g., a sequence of alphanumeric characters that is distinct for each device. The user terminal communicates the registration request to the server system, such that the server system identifies and stores the unique device ID, the application ID and the device public key associated with the user terminal through which the registration request is communicated. [¶ 0057] … executing login, by the user terminal, to the server system based on login credentials. [¶ 0059]),
receive an account key value corresponding to the user account from the external server through the long-range wireless communication circuit (obtaining, by the user terminal, a first token from a server system and a first signature generated using a first secret key inside a first identification medium. [¶ 0008]),
control the short-range wireless communication circuit to broadcast a message including the received account key value (At a step 208, the user terminal 102 is registered by sending the unique device ID or the ID of 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of JURGOVAN and SASAKURA with that of KAJAVA for advantage of a method and a system that adequately secures sensitive information (from reading and unauthorized editing) and at the same time ensures all-time availability of the sensitive information for authorized person. (KAJAVA: ¶ 0005)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/
Examiner, Art Unit 2644